Fourth Court of Appeals
                                       San Antonio, Texas

                                              JUDGMENT
                                           No. 04-11-00696-CV

                              Jaime P. MARTINEZ and Hector Carrillo,
                                           Appellants

                                                      v.

                        Margaret MORAN, Purported National President of
                 the League of United Latin American Citizens aka (LULAC), et al.,
                                             Appellees

                     From the 224th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2010-CI-19501
                       Honorable David A. Berchelmann, Jr., Judge Presiding 1

        BEFORE JUSTICE ANGELINI, JUSTICE ALVAREZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the orders of the trial court are
AFFIRMED. It is ORDERED that appellees recover their costs of this appeal from appellants.

        SIGNED May 22, 2013.


                                                        _____________________________
                                                        Karen Angelini, Justice




1
  Appellants appeal two separate orders granting pleas to the jurisdiction. The Honorable Peter Sakai signed the
order granting the first plea to the jurisdiction, and the Honorable David A. Berchelmann, Jr. signed the order
granting the second plea to the jurisdiction.